Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,539,150 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-28-2022 has been entered.
 
*** Claim 7 was canceled on 06-02-2021. Latter claim submissions seem to reinstate this claim. The examiner considers claim 7 to be canceled, along with new reissue claims 19 and 20. See applicant’s own statement in the last reply of 11-28-2022 of the pending claims being 1-3, 5, 6 and 8-18. 


Claim Rejections - 35 USC § 251
Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

     MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.
     	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are merely suggested or indicated in the original specification’”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, in the instant reissue application, the disclosure does not support “a Rockwell R scale hardness of 105 ± 5% or 112 ± 5%”. The specification discloses 105 ± at least about 5% or 112 ± at least about 5%. The disclosed range is entirely different than the claimed range.
The original disclosure does not support these limitations and does not clearly and unequivocally disclose the newly claimed invention as a separate invention. 
     Therefore, claims 1-3, 5, 6 and 16-18 do not satisfy the “original patent” requirement.
     Claims 1-3, 5, 6 and 16-18 are therefore rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

New Matter in Reissue Claims
Claims 1-3, 5, 6 and 16-18 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The specification fails to provide support for “a Rockwell R scale hardness of 105 ± 5% or 112 ± 5%”. The specification discloses 105 ± at least about 5% or 112 ± at least about 5%. The disclosed range is entirely different than the claimed range.

Reissue Declaration
The reissue oath/declaration filed on 06-17-2019 is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
It is clear from the error statement in the reissue declaration that Applicant intends this reissue to be a Broadening reissue. However, in a broadening reissue the error statement must identify an original patent claim being broadened, and specifically identify a specific word or phrase in that original patent claim which is being broadened or deleted; and then provide a statement as to how the language in the original patent claim made the original patent claim wholly or partially inoperative or invalid. These statements are missing in the 06-17-2019 declaration.  See MPEP 1414, Roman Numeral II, (B), third paragraph.

Claims 1-3, 5, 6 and 8-18 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Application Data Sheet
Add same problem in entry 1The ADS is deficient because it provides incorrect data in the domestic benefit field. In the first and second entries the prior application status of the PCT is not listed and the status of the provisional application 61184778 is listed as “Pending”. However, both should be listed as “Expired”.
Recapture
Claims 1-3, 5, 6 and 16-18 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
See MPEP 1412.02, 1412.02 I, 1412.02 II, and 1412.02 II A, in pertinent part, as follows:
1412.02    Recapture of Canceled Subject Matter 

A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984); In re Wadlinger, 496 F.2d 1200, 181 USPQ 826 (CCPA 1974); In re Richman, 409 F.2d 269, 276, 161 USPQ 359, 363-364 (CCPA 1969); In re Willingham, 282 F.2d 353, 127 USPQ 211 (CCPA 1960). The question as to whether a reissue patent violates the rule against recapture of subject matter surrendered during original prosecution is a question of law. Mostafazadeh, 643 F.3d at 1358, 98 USPQ2d at 1642.

Claims to separate inventions/embodiments/species that were not claimed in the original application prosecution (i.e., "overlooked aspects") are not a part of a recapture analysis. For this reason, none of the examples below involve amending claims to add overlooked aspects. See MPEP § 1412.01, subsection II, for more information on overlooked aspects.

I.	DEFINITIONS

Broadening Claim - A reissue claim is "broadened" where at least one limitation of the patent claims is either completely eliminated or is only presented in a broader way in the reissue claim relative to the broadest patented claim(s); see MPEP § 1412.03 for guidance as to the nature of a "broadening claim."

Canceled Claim – A claim canceled from the original application to obtain the patent for which reissue is being sought. In the context of recapture case law, claims are considered canceled if the claims were deleted and not replaced or were replaced (either through cancellation or amendment) by other claims that are more specific than the canceled claims in at least one aspect in order to define the invention over the art of record in the prosecution of the original application. In other words, claims replacing canceled claims can be new claims that are narrower than the canceled claims or amended claims that are narrower than the canceled version of the claims.
Original Application - The "original application" includes the prosecution record of the application that issued as the patent for which the reissue application was filed. In addition, the "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010). For example, surrender may occur because of the prosecution history of related applications.

Original Claim – A claim that was presented in the original application prior to surrender. See In re Youman, 679 F.3d 1335,1346 n.4, 102 USPQ2d 1862,1870 n.4 (Fed. Cir. 2012).

Other or Unrelated Aspects/Limitations – Limitations that are not related to surrendered subject matter or surrender generating limitations.

Overlooked Aspects - Claims to separate inventions/embodiments/species that were never presented in the original application. See MPEP § 1412.01, subsection II, for more information on overlooked aspects.

Patent Claim – A claim in the patent for which reissue is being sought. Some court decisions use the phrase "original patent claim" for patent claim. Patent claims are the claims in effect as of the date of filing of the reissue application. See 37 CFR 1.173(g).

Recapture – A doctrine based upon the error requirement in 35 U.S.C. 251  that prevents a reissue applicant from claiming subject matter surrendered during the prosecution of the original application.

Surrender Generating Limitation (SGL) or Surrendered Subject Matter – SGL is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application) and "generates" the surrender of claimed subject matter. A SGL or surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art. A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).


II.	THREE STEP TEST FOR RECAPTURE:

In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;

[NOTE: if the claims are not broader in scope than the original patent claims, there is no recapture; if the claims are broader in scope, then proceed to step (2).]

(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and

[NOTE: if the broader aspects of the reissue claims do not relate to surrendered subject matter, there is no recapture; if the broader aspects of the reissue claims do relate to surrendered subject matter, then proceed to step (3).]

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

[NOTE: if the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture.]

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.

A.	The First Step - Is There Broadening?

In every reissue application, the examiner must first review each claim for the presence of broadening, as compared with the scope of the claims of the patent to be reissued. A reissue claim is broadened where some limitation of the patent claims is no longer required in the reissue claim; see MPEP § 1412.03 for guidance as to the nature of a "broadening claim." If the reissue claim is not broadened in any respect as compared to the patent claims, the analysis ends; there is no recapture.

Amended reissue claim 1 is broader in scope than original patent claim 1 because it lacks the following limitations:  “a compressive element configured to fit over and around a mid-portion of a thigh of a leg and to be positioned above a knee joint of the leg”, and elastic strap “configured to fit tightly and circumferentially over and around the compressive element, above the knee joint at the mid-portion of the thigh at a location that extends”. 
Amended reissue claim 16 is broader in scope than original patent claim 16 as it fails to include the following limitations: “a compressive element configured to fit over a thigh of at least one leg without extending over opposed lateral and medial sides of a knee joint adjacent to the thigh”, and elastic strap configured to wrap circumferentially around “the compressive element”. 
	Since amended reissue claims 1 and 16 are broader than Original patent claims 1 and 16 the answer to Step 1 is YES, there is broadening.
  

See MPEP 1412.02 II B, in pertinent part, as follows:

B.    The Second Step - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?

Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination. This involves two sub-steps.

1. The Two Sub-Steps:

(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued.

If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application (of the patent to be reissued and any related application(s)) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id.

If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.

(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.

With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:

[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.

The situation in Mostafazadeh involved substantial recapture of the surrendered subject matter, which was determined under the third step of the recapture analysis. See subsection II.C below for more explanation. The focus in the analysis of the second step must be on the subject matter that was surrendered during the original application prosecution in the context of the then-existing claims (i.e., the original claims).

When an examiner determines that the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued) in step 2 of the recapture analysis, the overlooked aspects inquiry may be applicable. See MPEP § 1412.01, subsection II.
2.	Examples of the Second Step Analysis:

(A) Example (1) - Argument without amendment:

In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone." 142 F.3d at 1482, 46 USPQ2d at 1649. For example, limitation A of the patent claims is omitted in the reissue claims and no other amendments are made. This omission provides a broadening aspect in the reissue claims, as compared to the claims of the patent. If the omitted limitation A was argued in the original application to make the application claims allowable over the art in the application, then the omitted limitation relates to subject matter previously surrendered in the original application, and recapture will exist. Accordingly, where claims are broadened in a reissue application, the examiner should review the prosecution history of the original patent file for recapture, even where the claims were never amended during the prosecution of the application which resulted in the patent. Note: The argument that the claim limitation defined over the rejection must have been specific as to the limitation relied upon, rather than a general statement regarding the claims as a whole. A general "boiler plate" sentence in the original application will not, by itself, be sufficient to establish surrender and recapture.

An example of a general "boiler plate" sentence of argument is:

In closing, it is argued that the limitations of claims 1-7 distinguish the claims from the teachings of the prior art, and claims 1-7 are thus patentable.
An argument that merely states that all the limitations of the claims define over the prior art will also not, by itself, be sufficient to establish surrender and recapture. An example is:

Claims 1-5 set forth a power-train apparatus which comprises the combination of A+B+C+D+E. The prior art of record does not disclose or otherwise teach, providing a material-transfer apparatus as defined by the limitations of claim 1, including an A member and a B member, both connected to a C member, with all three being aligned with the D and E members.

This statement is simply a restatement of the entirety of claim 1 as allowed. No measure of surrender could be gleaned from such "boiler-plate" applicant arguments.
In both of the above examples, the argument does not provide an indication of what specific limitations, e.g., specific element or step of the claims, cooperative effect, or other aspect of the claims, are being relied upon for patentability. Thus, applicant has not surrendered anything by the argument.

(B) Example (2) - Amendment of the claims without argument:

The limitation omitted in the reissue claim(s) was added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. Even though applicant made no argument on the record that the limitation was added to obviate the rejection, the nature of the addition to the claim can show that the limitation was added in direct reply to the rejection. This too will establish the omitted limitation as relating to subject matter previously surrendered. To illustrate this, note the following example:

The original application claims recite limitations A+B+C, and the Office action rejection combines two references to show A+B+C. In the amendment replying to the Office action, applicant adds limitation D to A+B+C in the claims, but makes no argument as to that addition. The examiner then allows the claims. Even though there is no argument as to the addition of limitation D, it must be presumed that the D limitation was added to obviate the rejection. The subsequent deletion of (omission of) limitation D in the reissue claims would be presumed to be a broadening in an aspect of the reissue claims related to surrendered subject matter. Accordingly, the reissue claims would be barred by the recapture doctrine (absent the addition of a materially narrowing limitation related to the surrendered subject matter). The above result would be the same whether the addition of limitation D in the original application was by way of applicant’s amendment or by way of an examiner’s amendment with authorization by applicant.

(C) Example (3) - Who can make the surrendering argument?

Assume that the limitation A omitted in the reissue claims was present in the claims of the original application. The examiner’s reasons for allowance in the original application stated that it was that limitation A which distinguished over a potential combination of references X and Y. Applicant did not present on the record a counter statement or comment as to the examiner’s reasons for allowance, and permitted the claims to issue.

Ex parte Yamaguchi, 61 USPQ2d 1043 (Bd. Pat. App. & Inter. 2001)(precedential) held that a surrender of claimed subject matter cannot be based solely upon an applicant’s failure to respond to, or failure to challenge, an examiner’s statement made during the prosecution of an application. Applicant is bound only by applicant’s revision of the application claims (including examiner's amendments authorized by applicant) or a positive argument/statement by applicant. An applicant’s failure to present on the record a counter statement or comment as to an examiner’s reasons for allowance does not give rise to any implication that applicant agreed with or acquiesced in the examiner’s reasoning for allowance. Thus, the failure to present a counter statement or comment as to the examiner’s statement of reasons for allowance does not give rise to any finding of surrender. The examiner’s statement of reasons for allowance in the original application cannot, by itself, provide the basis for establishing surrender and recapture.

It is only in the situation where applicant does file comments on the statement of reasons for allowance, that surrender may have occurred. Note the following scenarios in which an applicant files comments:

Scenario 1- Limitation C is Surrendered Subject Matter: The examiner’s statement of reasons for allowance in the original application stated that it was limitation C (of the combination of ABC) which distinguished over a potential combining of references X and Y, in that limitation C provided increased speed to the process. Applicant filed comments on the examiner’s statement of reasons for allowance essentially supporting the examiner’s reasons. Limitation C is thus established as relating to subject matter previously surrendered.

Scenario 2- Limitation C is Not Surrendered Subject Matter: On the other hand, if applicant’s comments on the examiner’s statement of reasons for allowance contain a counter statement that it is limitation B (of the combination of ABC), rather than C, which distinguishes the claims over the art, then limitation B would constitute a surrender generating limitation, and limitation C is not surrender generating limitation.

Scenario 3- There is No Surrender: If applicant replies to the examiner’s statement of reasons for allowance with a general statement that the claims are allowable because the prior art of record does not anticipate or render obvious the claims as a whole, then there will be no surrender.

In the original prosecution of the –‘380 application that matured into the ‘150 patent, the following statements were made by applicant on 01-11-2016 to establish that a previously applied reference  failed to read on an independent claim- “In contrast to the knee brace of Alvarez, the apparatus of independent claim 5 includes a compressive element that is configured to fit over a thigh without extending over opposed lateral and medial sides of a knee joint”, and on 11-25-2013 stated “None of … teaches or suggests an apparatus that includes an elastic strap that is configured to fit circumferentially around a compressive element at a location over a mid-portion of a thigh”.
Comparing the previously mentioned ways in which amended reissue claims 1 and 16 are broader in scope than those of the original patent claims to the above quoted statements by applicant, it is clear that the answer to step 2 is YES, the broadening aspect of the new reissue claims relates to the surrendered subject matter. 


See MPEP 1412.02 II C, in pertinent part, as follows:
C.    The Third Step - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?

As pointed out above, this third step of the recapture determination, as set forth in North American Container, considers the significance of the claim limitations that were added and deleted, during prosecution of the patent (to be reissued) to determine whether the reissue claims should be barred under the recapture doctrine.

In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.

The following discussion addresses analyzing the reissue claims that have eliminated or modified a surrender generating limitation, as determined under step 2 analysis. In any broadening reissue application, the examiner will determine, under steps 1 and 2 of the recapture analysis on a claim-by-claim basis, whether the broadening relates to subject matter that was surrendered during the examination of the patent for which reissue is requested. Under step 3, it must be determined if such reissue claims are materially narrowed so as to escape the effects of the recapture doctrine. Note, examiners should consider any relevant preliminary applicant arguments of record as part of the recapture determination. See subsection VII, below, "REBUTTAL BY THE REISSUE APPLICANT," which points out how the recapture finding of the Office can be rebutted by applicant, in some limited instances, by showing that material narrowing is present in the claims.

The modification of a surrender generating limitation is broken down into two possibilities that will be addressed below.

1) If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim.

Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other unrelated aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600. But note that even if the SGL limitation in the patent claims was entirely eliminated, the reissue applicant may have added a new limitation that relates to surrendered subject matter. See the last paragraph of this subsection below.

2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:

It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.

See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id. 

In both situations 1 and 2, even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule." Youman, 679 F.3d at 1347, 102 USPQ2d at 1870. In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept). The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art. Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims.

Because the limitations added to new reissue claims 1 and 16 were unrelated to the surrendered subject matter identified above, and because no portion of the surrendered subject matter was retained, the claims have not been materially narrowed.
Accordingly, reissue claims 1-3, 5, 6 and 16-18 are attempting to recapture surrendered subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1 and 16, the disclosure fails to provide support for “a Rockwell R scale hardness of 105 ± 5% or 112 ± 5%”. The specification discloses 105 ± at least about 5% or 112 ± at least about 5%. The disclosed range is entirely different than the claimed range.
Furthermore, the written disclosure in the specification of 105 ± at least about 5% or 112 ± at least about 5% is indefinite and is not an adequate written description. The ± at least about 5% is confusing. It sounds like the amount over and under 105 or 112 must be ≥ about 5%, which would appear to include every possible number when looking at both ranges in total. 
	As an example, and in order to make the math easier, assume the hardness of one option was 100 ± 5% (5). It seems logical that this range would include all numbers in the range 95-105 because the deviation from 100 is no more than 5. Now let’s assume one option was 100 ± about 5%. It seems logical that this range would include all numbers in the range between slightly less than 95 and slightly more than 105 because the deviation from 100 is close to 5 above and 5 below 100. However, 100 ± at least about 5% would seem to include the number 100, all numbers between 0 and slightly above 95, and all numbers larger than slightly above 104. This is because the “at least” makes the deviation from 100 to be greater than or equal to 5 above and 5 below 100. When you do the same math starting at 120 ± about 5% (6-again to make the math easier) the range would include the number 120, all numbers between 0 and slightly above 114, and all numbers larger than slightly above 126. This is because the “at least” makes the deviation from 120 to be greater than or equal to 6 above and 6 below 120. The sum of these two ranges includes all numbers. And while the disclosure of the 2nd possibility is not 120 but rather 112, the examiner contends that the math result is the same and the two possibilities would include all numbers in the Rockwell R scale hardness. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrase “press against the rectus femoris muscle, the Sartorius muscle and the vastus medialis muscle or to a location on or adjacent to the rectus femoris muscle, the Sartorius muscle and/or the vastus medialis muscle to reduce or eliminate pain in a knee joint of the leg” is vague and confusing. The use of “or” and thereafter “and/or” makes it unclear what the possible choices are. 
With respect to claims 5, 6, 16 and 17, there is no antecedent basis for “the rigid actuator”. In claim 6 line 3 there is a double recitation of “the”.
With respect to claim 14, there is no antecedent basis for “the side”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6, 16 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dean, et al.-2009/0131844.
With respect to claims 1 and 16, Dean discloses an apparatus for reducing knee pain [0003] including elastic straps 40 ([0021] positionable over the intersection of the claimed three muscles, and a hard concave actuator 60 [0023] configured to be positioned beneath the straps on or adjacent the three muscles to reduce or eliminate pain in the knee joint of a leg. Part of the apparatus seen in fig. 2A, 7A or 7B could easily be placed in such a position on the thigh of a user such that the straps and actuator can contact and support the muscles claimed. It could also be positioned on the thigh of a user such that the straps were only wrapped about a mid- portion of the thigh and the actuator face an anterior side of the mid portion of the thigh to apply localized pressure to the front mid portion of the thigh and thereby reduce pain in the knee joint. As for the Rockwell R scale hardness, the examiner contends that the two possibilities include all numbers and therefore the firm thick rubber tubing would certainly meet this limitation.
With respect to claim 2, the straps could extend entirely around a thigh as sizes of thighs vary greatly. 
With respect to claim 3, the straps could wrap around a thigh multiple times as sizes of thighs vary greatly.
With respect to claim 6, the apparatus if wrapped around a thigh would increase athletic performance when positioned over the mid-portion of the thigh. If a person with a sore knee or thigh placed the elastic straps and actuator on the mid-thigh it would provide stability and therefore increase athletic performance.
With respect to claim 18, the apparatus could be used without a knee brace and therefore wrapped around the mid-thigh without aligning the patella or femoral and tibial condyles with another portion of the knee joint.

Claims 1-3, 5, 6 and 16-18 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Isaacson-4,479,495.
With respect to claim 1, Isaacson discloses an apparatus including an elastic strap 10 positionable over the intersection of the 3 claimed muscles; a hard actuator 14 with a concave side-fig. 3 and 3A which is rigid and inherently meets the hardness claimed and which can be placed at the claimed location and is configured to press against the claimed structures.
With respect to claim 2, Isaacson’s strap can extend around the thigh- col. 8 lines 41-44.
With respect to claim 3, when Isaacson’s strap is made large enough to wrap around a large thigh once it would also wrap around a tiny thigh more than once.
With respect to claim 5, when Isaacson’s apparatus is placed over the thigh it would inherently increase athletic performance of an athlete who had an unstable thigh muscle. 
With respect to claim 6, if Isaacson’s apparatus was placed in the claimed location the strap and actuator would increase athletic performance. 
With respect to claim 16, Isaacson discloses an apparatus having an elastic strap 10 configured to wrap around a thigh-col. 8 lines 41-44, and a hard rigid actuator 14 on the inside of the strap and can be placed in the claimed location and orientation. The actuator has a concave side as seen in the rejection of claim 1.
With respect to claim 17, see rejections of claims 1, 5 and 16.
With respect to claim 18, Isaacson’s apparatus can be placed in the claimed position.

Claims 1-3, 5, 6 and 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stevens, et al.-5,512,056.
With respect to claim 1, Stevens discloses an apparatus 10 capable of reducing knee pain including elastic straps 12 positionable over the intersection of the claimed three muscles, and a hard concave polycarbonate actuator 15 positioned beneath the straps and or adjacent the three muscles to reduce or eliminate pain in the knee joint of a leg. The apparatus could easily be placed in such a position on the thigh of a user such that the straps and actuator can contact and support the muscles claimed. It could also be positioned on the thigh of a user such that the straps were only wrapped about a mid-portion of the thigh and the actuator faces an anterior side of the mid portion of the thigh to apply localized pressure to the front mid portion of the thigh and thereby reduce pain in the knee joint. See col. 1 lines 53-56. As for the Rockwell R scale hardness, the examiner contends that the two possibilities include all numbers and therefore the polycarbonate actuator would certainly meet this limitation.
With respect to claim 2, the straps could extend entirely around a thigh as sizes of thighs vary greatly. See col. 1 lines 53-56.
With respect to claim 3, the straps could wrap around a thigh multiple times as sizes of thighs vary greatly. See col. 1 lines 53-56.
With respect to claim 5, Stevens discloses placing the claimed device over the thigh-see col 1 lines 53-56.
With respect to claim 6, the apparatus if wrapped around a thigh would increase athletic performance when positioned over the mid-portion of the thigh. If a person with a sore knee or thigh placed the elastic straps and actuator on the mid-thigh it would provide stability and therefore increase athletic performance. See col. 1 lines 53-56.
With respect to claim 16, Stevens discloses an apparatus 10 capable of reducing knee pain including elastic straps 12 which can wrap around the thigh and are positionable over the intersection of the claimed three muscles, and a hard concave polycarbonate actuator 15  positioned beneath the straps and or adjacent the three muscles to reduce pain in the knee joint of a leg, and being oriented to face an anterior side of the mid portion of the thigh and pressed by the straps toward the anterior side of the mid portion of the thigh to apply a localized pressure to the anterior side of the mid portion of the thigh to reduce pain in the knee joint. The apparatus could easily be placed in such a position on the thigh of a user such that the straps and actuator can contact and support the muscles claimed. It could also be positioned on the thigh of a user such that the straps were only wrapped about a mid-portion of the thigh and the actuator faces an anterior side of the mid portion of the thigh to apply localized pressure to the front mid portion of the thigh and thereby reduce pain in the knee joint. See col. 1 lines 53-56. As for the Rockwell R scale hardness, the examiner contends that the two possibilities include all numbers and therefore the polycarbonate actuator would certainly meet this limitation.
With respect to claim 17, see rejection of claim 16.
With respect to claim 18, the apparatus could be wrapped around the mid-thigh without aligning the patella or femoral and tibial condyles with another portion of the knee joint.
It should be noted that the placement of the components of the apparatus on locations of the user’s body amounts to intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner contends that the prior art structures can be placed in the claimed positions and if done the claimed results would inherently take place. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson-4,479,495 in view of Torr, et al- CA 2273742.
With respect to claim 1, Isaacson discloses an apparatus including an elastic strap 10 positionable over the intersection of the 3 claimed muscles; a hard actuator 14 with a concave side-fig. 3 and 3A which is rigid and inherently meets the hardness claimed and which can be placed at the claimed location and is configured to press against the claimed structures.
In the event that the intended use of the device is given patentable weight the examiner relies on Torr page 3, where it is disclosed that at the time of the invention it was known that participating in a multitude of sports activities require that the muscles, particularly thigh muscles, be adequately supported for peak performance with decreased muscle fatigue and injury. It would have been obvious that when the device of Isaacson is placed around the thigh that by its elastic nature would naturally apply compression to the muscles of the thigh and at least to some degree would reduce pain and increase athletic performance. 
With respect to claim 2, Isaacson’s strap can extend around the thigh- col. 8 lines 41-44.
With respect to claim 3, when Isaacson’s strap is made large enough to wrap around a large thigh once it would also wrap around a tiny thigh more than once.
With respect to claim 5, when Isaacson’s apparatus is placed over the thigh it would inherently increase athletic performance of an athlete who had an unstable thigh muscle. 
With respect to claim 6, if Isaacson’s apparatus was placed in the claimed location the strap and actuator would increase athletic performance. 
With respect to claim 16, Isaacson discloses an apparatus having an elastic strap 10 configured to wrap around a thigh-col. 8 lines 41-44, and a hard rigid actuator 14 on the inside of the strap and can be placed in the claimed location and orientation. The actuator has a concave side as seen in the rejection of claim 1.
In the event that the intended use of the device is given patentable weight the examiner relies on Torr page 3 where it is disclosed that at the time of the invention it was known that participating in a multitude of sports activities require that the muscles, particularly thigh muscles, be adequately supported for peak performance with decreased muscle fatigue and injury. It would have been obvious that when the device of Isaacson is placed around the thigh that by its elastic nature would naturally apply compression to the muscles of the thigh and at least to some degree would reduce pain and increase athletic performance.
With respect to claim 17, see rejections of claims 1, 5 and 16.
With respect to claim 18, Isaacson’s apparatus can be placed in the claimed position.
Claims 1-3, 5, 6 and 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stevens, et al.-5,512,056 in view of Torr, et al.-CA 2273742.
With respect to claim 1, Stevens discloses an apparatus 10 capable of reducing knee pain including elastic straps 12 positionable over the intersection of the claimed three muscles, and a hard concave polycarbonate actuator 15 positioned beneath the straps and or adjacent the three muscles to reduce or eliminate pain in the knee joint of a leg. The apparatus could easily be placed in such a position on the thigh of a user such that the straps and actuator can contact and support the muscles claimed. It could also be positioned on the thigh of a user such that the straps were only wrapped about a mid-portion of the thigh and the actuator faces an anterior side of the mid portion of the thigh to apply localized pressure to the front mid portion of the thigh and thereby reduce pain in the knee joint. See col. 1 lines 53-56. As for the Rockwell R scale hardness, the examiner contends that the two possibilities include all numbers and therefore the polycarbonate actuator would certainly meet this limitation.
In the event that the intended use of the device is given patentable weight the examiner relies on Torr page 3 where it is disclosed that at the time of the invention it was known that participating in a multitude of sports activities require that the muscles, particularly thigh muscles, be adequately supported for peak performance with decreased muscle fatigue and injury. It would have been obvious that when the device of Stevens is placed around the thigh that by its elastic nature would naturally apply compression to the muscles of the thigh and at least to some degree would reduce pain and increase athletic performance.
With respect to claim 2, Stevens’s straps could extend entirely around a thigh as sizes of thighs vary greatly. See col. 1 lines 53-56.
With respect to claim 3, Stevens’s straps could wrap around a thigh multiple times as sizes of thighs vary greatly. See col. 1 lines 53-56.
With respect to claim 5, Stevens discloses placing the claimed device over the thigh-see col 1 lines 53-56.
With respect to claim 6, Stevens’s apparatus if wrapped around a thigh would increase athletic performance when positioned over the mid-portion of the thigh. If a person with a sore knee or thigh placed the elastic straps and actuator on the mid-thigh it would provide stability and therefore increase athletic performance. See col. 1 lines 53-56.
With respect to claim 16, Stevens discloses an apparatus 10 capable of reducing knee pain including elastic straps 12 which can wrap around the thigh and are positionable over the intersection of the claimed three muscles, and a hard concave polycarbonate actuator 15  positioned beneath the straps and or adjacent the three muscles to reduce pain in the knee joint of a leg, and being oriented to face an anterior side of the mid portion of the thigh and pressed by the straps toward the anterior side of the mid portion of the thigh to apply a localized pressure to the anterior side of the mid portion of the thigh to reduce pain in the knee joint. The apparatus could easily be placed in such a position on the thigh of a user such that the straps and actuator can contact and support the muscles claimed. It could also be positioned on the thigh of a user such that the straps were only wrapped about a mid-portion of the thigh and the actuator faces an anterior side of the mid portion of the thigh to apply localized pressure to the front mid portion of the thigh and thereby reduce pain in the knee joint. See col. 1 lines 53-56. As for the Rockwell R scale hardness, the examiner contends that the two possibilities include all numbers and therefore the polycarbonate actuator would certainly meet this limitation.
In the event that the intended use of the device is given patentable weight the examiner relies on Torr page 3 where it is disclosed that at the time of the invention it was known that participating in a multitude of sports activities require that the muscles, particularly thigh muscles, be adequately supported for peak performance with decreased muscle fatigue and injury. It would have been obvious that when the device of Stevens is placed around the thigh that by its elastic nature would naturally apply compression to the muscles of the thigh and at least to some degree would reduce pain and increase athletic performance.
With respect to claim 17, see rejection of claim 16.
With respect to claim 18, the apparatus could be wrapped around the mid-thigh without aligning the patella or femoral and tibial condyles with another portion of the knee joint.
It should be noted that the placement of the components of the apparatus on locations of the user’s body amounts to intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner contends that the prior art structures can be placed in the claimed positions and if done the claimed results would inherently take place. 

Response to Arguments
No new reissue declaration has been filed so the pending rejection of all pending claims in view of a defective declaration has been maintained.
As mentioned above the claimed hardness of the actuator includes any material, including those disclosed by the references.
Applicant states that Stevens does not have a strap that wraps around a body part multiple times. However, claim 3 does not recite this limitation. It only recites that it is configured to do so. Depending on the size of the thigh, which can greatly vary, the strap of Stevens is deemed to meet this limitation. 
Applicant states that Stevens does not reduce knee pain or increase athletic performance. However, since placement of the strap of Stevens over an injured thigh which was experiencing lack of stabilization would inherently provide stabilizing force increasing athletic performance over and above that achievable by an athlete with the injured thigh by itself. Torr discloses before the invention that it was known that participating in a multitude of sports activities require that thigh muscles be adequately supported for peak performance with decreased muscle fatigue and injury. 

Conclusion
	Claims 1-3, 5, 6 and 8-18 are rejected.
	                                              
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /David O Reip/
Patent Reexamination Specialist, AU 3993

Conferee:	/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993